DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 9, and 11, Tsuruma (US Pub. 20170123282) teaches (in figures 1-5) a transistor substrate, comprising: data lines (S1 and S2)  and scan lines (G1 and G2) defining pixel units (PX), wherein one of the plurality of pixel units comprises: a first electrode (PE) having only one slit (opening formed in the middle of PA, PB, and PC), wherein the only one slit is substantially parallel to the data lines (see figure 2) and a switching transistor (SW), comprising: a gate electrode (WG2) comprising a first edge (edge of WG2 extending in the X direction), wherein the first edge is defined as an edge of the gate electrode farthest from the one of the plurality of scan lines along the data extending direction, and an extending line of the first edge is parallel to the scan extending direction; and a drain electrode (RE) electrically connected to one of the first electrode and the second electrode (paragraph 28), and comprising an extending portion (portion of RE overlapping PB), wherein the extending portion extends toward the only one slit and extends away from the extending line of the first edge, the extending portion comprises a second edge (edge of RE closest to PA which extends in the X direction) which is defined as an edge of the drain electrode farthest from the one of the plurality of scan lines along the data extending direction; wherein the only one slit  comprises a slit edge (edge of PB between branch portions PA) which is defined as an edge of the only one slit nearest to the one of the plurality of scan lines along the data extending direction.
Kim et al. (US Pub. 20150146143) teaches (in figure 27) preventing bruising formed around an end portion of slits (73) from being observed by forming a light blocking layer (221) to overlap with the ends of the slits (73) of a pixel electrode (270) such that a slit edge (lower edge of 73) of the pixel electrode is located between an extending line of a first edge (upper edge of 124) of a gate electrode (124) and a second edge (upper edge of 221) of the light blocking layer in the data extending direction (vertical direction as shown in the figure).
Lee et al. (US Pub. 20080297678) teaches (in figures 3 and 9-12) forming the drain electrode to have an extending portion (250) which is a light blocking layer (see paragraph 55) in order to prevent misalignment (see paragraph 47), reduce parasitic capacitance (see paragraph 57), and improve aperture ratio (see paragraph 52). 
Tanaka et al. (USP 8427617) teaches (in figure 5) forming the ends of a slit (E1and E2) to include a curved portion (Elb and E2b) in order to reduce the reverse twist domain at the ends of the slits (Col. 9 lines 14-26).
However, the prior art taken alone or in combination fails to teach or fairly suggest to one of ordinary skill in the art a display in which “an area of the overlapping region is 0.2 times to 0.8 times an area of the curved portion” in combination with the other required elements of claims 1, 9, and 11 respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 11-16 of applicant’s response, filed 04/11/2022, with respect to claims 1-1-11 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-11 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871